Inbound Q and A 1- What am I being asked to vote on? A proposed change to the Fund’s investment objective that was approved by the Fund’s Board of Directors. Under the proposal, the Fund’s new investment objective would be to seek long-term growth of capital through investments primarily in the common stocks of companies located (or with primary operations) in the emerging market countries of Europe. Additionally, if the Fund’s new investment objective is approved, the Board of Directors has also approved changing the Fund’s name to the “T. Rowe Price Emerging Europe Fund” to better reflect its new investment objective. 2- When and where will the meeting be held? The meeting will be held on Wednesday, February 8, 2012, at 8:00 a.m., Eastern Time, in the office of the Fund at 100 East Pratt Street, Baltimore, Maryland 21202. 3- Will this proposal increase fees? No.
